In the

      United States Court of Appeals
                    For the Seventh Circuit
Nos. 14‐3462 & 14‐3470

UNITED STATES OF AMERICA,
                                                         Plaintiff‐Appellee,

                                      v.


WILLIAM BELL and 
LENARD DIXON,
                                                  Defendants‐Appellants.

          Appeals from the United States District Court for the 
           Southern District of Indiana, Terre Haute Division.
     No. 2:13‐cr‐00021‐JMS‐CMM— Jane E. Magnus‐Stinson, Judge. 


    ARGUED OCTOBER 27, 2015 — DECIDED FEBRUARY 17, 2016


   Before  KANNE  and  ROVNER,  Circuit  Judges  and  BRUCE,
District Judge.*

   ROVNER, Circuit Judge.  A jury convicted William Bell and
Lenard Dixon of first‐degree murder and being an accessory


*
  The Honorable Colin S. Bruce, of the Central District of Illinois, sitting by
designation.
2                                           Nos. 14‐3462 & 14‐3470

after  the  fact  to  the  murder,  respectively,  in  the  death  of  a
fellow  inmate  at  the  federal  penitentiary  in  Terre  Haute,
Indiana. Each appeals the sufficiency of the evidence underly‐
ing his conviction: Bell contends in particular that the evidence
is insufficient to establish  that  he premeditated the murder,
and Dixon contends that the evidence is insufficient to estab‐
lish  that  he  aided  Bell  with  the  intent  to  prevent  Bell  from
being held to account for the murder. Bell additionally chal‐
lenges the decision to admit evidence concerning an inculpato‐
ry  statement  he  made  regarding  the  murder,  and  Dixon
challenges the decision to shackle his legs during the trial. We
affirm the convictions.
                                   I.
    In 2011, Bell and Dixon were cellmates in the United States
Penitentiary in Terre Haute, Indiana. The cell they shared was
located  on  the  ground  floor  in  Unit  E‐1  of  the  Terre  Haute
facility,  a  two‐level  unit  which  was  triangular  in  shape  and
housed some 121 inmates. Inmate cells occupied two legs of
the triangle, with correctional staff offices and activity, shower,
and  laundry  rooms  occupying  the  third  leg.  A  recreational
“day  room”  occupied  the  center  of  the  unit.  Six  security
cameras  were  positioned  throughout  the  tier,  and  although
none were positioned so as to record activity occurring within
individual cells (except as might be revealed by an open cell
door), the cameras did record what occurred in the common
area  of  the  tier  outside  of  the  cells.  Video  recorded  on  the
evening of June 18, 2011, revealed the following sequence of
events.
Nos. 14‐3462 & 14‐3470                                                  3

    At approximately 6:45 p.m., Bell emerged from Cell 103, the
cell that he shared with Dixon, and walked two doors down to
Cell  105,  which  was  occupied  by  Brian  Pendelton.  Bell  was
wearing a white t‐shirt and khaki pants, and he appeared to
have something in his right hand, which he kept in his pants
pocket  as  he  walked  toward  Pendelton’s  cell.  When  Bell
arrived at Cell 105, he opened the cell door with his left hand,
keeping his right hand in his pocket. He then entered the cell
and closed the door behind him. 
   In  the  meantime,  Dixon  emerged  from  Cell  103,  milled
around  the  cell  doorway  for  a  moment,  and  eventually  sat
down in a chair just outside of the cell, facing a television in the
day room. At one point, while Bell was inside of Cell 105, it
appears  from  the  video  that  Dixon  turned  to  look  in  the
direction of that cell.
    Bell  emerged  from  Cell  105  roughly  70  seconds  after  he
entered. When he left the cell, he was shirtless and carrying a
t‐shirt  in  his  right  hand.  In  his  left  hand,  it  appears  he  was
carrying a long, slender object. Bell walked, unhurried, back to
his own cell. As he approached, Dixon arose from his chair and
entered Cell 103 ahead of Bell. 
    Dixon re‐emerged from Cell 103 some 25 seconds later and
walked to Cell 113 near the end of the row of cells, carrying
clothing  in  his  right  hand.  His  path  took  him  directly  by
Pendelton’s cell, number 105, the door to which was open. 
    Pendelton was struggling to lift himself off the floor and
walk  out  of  his  cell  as  Dixon  passed.  He  was,  according  to
witness testimony, bleeding profusely from a stab wound to
the left carotid artery on his neck. From the video recording, it
4                                         Nos. 14‐3462 & 14‐3470

appears that Dixon turned in the direction of Pendelton and
the open door to Cell 105 as he walked by, but Dixon contin‐
ued walking without pause toward the end of the row.
    When  he  arrived  at  Cell  113,  Dixon  stepped  inside  for  a
period of approximately 20 seconds. The door to the cell was
ajar during that period, and another inmate could be seen on
the video surveillance standing near the cell’s sink. Dixon left
the cell again carrying clothing, walked to a trash can in the
eastern portion of the day room and placed the clothing in the
trash can underneath other objects already in it, and fluffed the
trash on top before walking away.
   At that point in time, Bell left Cell 103, clad once again in a
white t‐shirt and carrying a towel, and proceeded to one of the
showers along the south portion of the unit.
   Pendelton,  meanwhile,  after  emerging  from  Cell  105
bleeding,  had  collapsed  on  the  day  room  floor  as  he  tried
unsuccessfully  to  reach  a  correctional  staff  officer  who  was
walking out of his office in response to a panic alarm Pendelt‐
on had sounded. Prison staff came to his aid but were unsuc‐
cessful in saving his life. An autopsy would later disclose that
he bled to death from the stab wound to his left neck; he also
had two superficial stab wounds to his back that likely were
non‐fatal. 
   In the immediate aftermath of Pendelton’s collapse, prison
authorities locked down Unit E‐1. A number of inmates had
been watching television and engaging in other activities in the
common area of the unit; they were ordered back to their cells.
Pendelton’s cellmate was in one of the showers at that time; he
was  locked  in  the  shower  while  correctional  staff  members
Nos. 14‐3462 & 14‐3470                                                    5

went  about  verifying  that  all  inmates  were  present  and
sweeping the area for evidence. Likewise, Bell, who by that
time  was  in  a  shower  room,  was  confined  there  during  the
lockdown.1 Dixon was locked in Cell 103.
    An  inspection  of  the  trash  can  into  which  Dixon  had
deposited clothing revealed what looked like a large, makeshift
ice pick, comprised of a nine‐ to ten‐inch metal rod (possibly
derived from the innards of a printer cartridge) with a sharp‐
ened point and what appeared to be a handle crafted from the
casing of an ink pen, wrapped in bloody clothing. The latter
consisted of several items, including a pair of khaki pants with
a tag bearing Bell’s name and inmate register number, a khaki
shirt  bearing  the  name  “King”  (an  inmate  assigned  to  a
different cellblock), two undershirts (one a white t‐shirt, the
other a grey tank top), and a green towel. The blood on the
clothing was later determined to be Pendelton’s. No blood or
fingerprints were found on the sharpened metal rod, which
was presumed to be the weapon used to attack Pendelton.2
   Subsequent  searches  of  individual  cells  in  the  unit  un‐
earthed no weapons in Cells 103, 105, or 113. Photographs of
Cell  105  showed, inter  alia, large and relatively  undisturbed
pools of blood on the floor of the cell and a trail of blood and

1
    Bell was later escorted to a prison lieutenant’s office for questioning.
According to a prison guard, he spat out what looked like blood while en
route.

2
    The defendants argue that the sharpened rod could not have been the
murder weapon, as its size and shape were inconsistent with the nature of
Pendelton’s wounds. But the jury reasonably could have concluded to the
contrary that this was the weapon used to kill Pendelton.
6                                                 Nos. 14‐3462 & 14‐3470

bloody footprints left by Pendelton when he made his way out
of the cell in search of help. 
    Bell was subsequently examined twice by nurses. The first
examination,  on  the  evening  of  the  attack,  disclosed  no
apparent  injuries  to  his  hands  or  elsewhere  on  his  person.
Likewise there was nothing found under Pendelton’s finger‐
nails  that  might  have  indicated  he  had  been  in  a  physical
confrontation. The second examination, conducted three days
after  the  attack,  disclosed  a  one‐centimeter  abrasion  on  the
inside of his lower lip. Bell would not say how he had incurred
that minor injury. There was no blood found on Bell’s shoes in
Cell  103.  The  doorway  to  Cell  105  was  never  dusted  for
fingerprints to determine who (including or in addition to Bell)
might have recently been in Pendelton’s cell; prison authorities
assumed that too many people would have touched the door
for such an examination to yield useful information. 
    Dixon was interviewed on the evening of the attack and
denied knowing anything about it. When he was interviewed
a second time on the following day, he said that he had thrown
Bell’s  clothes  into  the  trash  can  without  Bell’s  knowledge
simply  because  he  had  noticed  the  clothes  were  soiled.  He
acknowledged that he had never done this before. Dixon said
that he had proceeded directly to the trash can from Cell 103 to
dispose of the clothing, which of course was inconsistent with
what the surveillance video showed. He denied that there had
been any blood on the discarded clothing.3 And although the

3
    More than six months later, Dixon told a prison counselor that he had
decided  to  throw  Bell’s  clothing  away  after  he  walked  past  the  injured
                                                                  (continued...)
Nos. 14‐3462 & 14‐3470                                                7

video  indicated  that  Dixon  had  walked  right  by  the  fatally‐
injured Pendelton as he struggled out of his cell, Dixon denied
seeing anyone injured, noticing any blood (including blood on
Bell’s person), or knowing why the unit had been locked down.
He told investigators that he didn’t see Bell do anything that
evening other than go to the shower.
    In May 2013, a grand jury charged Bell with committing
premeditated murder within the special maritime and territo‐
rial jurisdiction of the United States, in violation of 18 U.S.C.
§ 1111, and Dixon with being an accessory after the fact to that
murder, in violation of 18 U.S.C. § 3. They were tried jointly
before a jury the following year and were both convicted. 
   Bell was sentenced to a mandatory life term of imprison‐
ment.  Dixon  was  sentenced  to  a  term  of  156  months,  to  be
served consecutively to the federal sentence he was serving at
the time of Pendelton’s murder.
                                  II.
A. Admission of Bell’s prior statement
    On December 31, 2013, roughly 18 months after the murder,
Bell was being housed in a holding facility of the Terre Haute
complex  known  as  the  Special  Housing  Unit.  He  had  been
placed in hand and leg restraints after he had covered up the
windows into his cell the day before and refused correctional
officer Dennis Morris’s instruction to uncover them. Because
Bell was in restraints, he was being given simple bagged meals

3
   (...continued)
Pendelton while on his way to put the clothes into a washing machine and
blood had spurted from Pendelton onto Bell’s shirt. 
8                                          Nos. 14‐3462 & 14‐3470

rather  than  the  meal  trays  that  he  would  normally  have
received. According to Morris, on the morning of the 31st, as
he passed a bagged breakfast meal to Bell through the slot in
Bell’s cell door, a visibly angry Bell said to him, “I cannot wait
to get out of these restraints and kill you like I did the nigger
across  the  street.”  Tr.  2‐422.  Morris  interpreted  “across  the
street” to mean the penitentiary portion of the complex where
Bell  was  normally  housed.  And  the  government’s  view,  of
course, is that Bell was referring to Pendelton’s murder. 
     Based on Morris’s report of the incident, Bell was charged
with engaging in threatening behavior. When he was notified
of  the  charge,  Bell,  who  denied  the  allegations,  asked  other
inmates in the Special Housing Unit to submit written state‐
ments as to what they had heard. Roderick Davis, an inmate in
the cell next to Bell’s, submitted such a statement. Davis would
later testify that he was lying on his bunk at approximately
7:00 a.m. on the 31st and heard the jingle of keys as a correc‐
tional officer walked by his cell. He then heard the officer call
an  inmate  at  the  end  of  the  hall  (where  Bell’s  cell  was)  a
“bitch.”  Tr.  2‐464.  According  to  Davis,  the  inmate  did  not
respond, and the officer eventually walked away.
   After reviewing the papers, a Bureau of Prisons (“BOP”)
hearing officer expunged the charge based on inconsistencies
in Morris’s incident report as to the particular cell from which
the  alleged  threat  had  emanated.  (Morris  apparently  had
written the wrong cell number in his report of the incident.)
Pursuant to the practice of the hearing office staff, the original
paperwork  related  to  the  charge  was  destroyed  after  it  was
digitally scanned. And although there had been video surveil‐
Nos. 14‐3462 & 14‐3470                                               9

lance of the Secured Housing Unit on the date of the incident,
no video of Morris’s encounter with Bell was preserved. 
    Bell moved in advance of the trial to exclude testimony by
Morris as to what Bell had allegedly said during this incident.
Bell contended the government had violated his due process
rights by failing to preserve exculpatory evidence related to the
matter. In particular, Bell contended that the scanned copy of
Davis’s statement was illegible, and that the Bureau of Prisons
had  not  preserved  video  of  the  incident,  which  might  have
presented a picture of the alleged exchange that was favorable
to Bell. The district court subsequently convened an eviden‐
tiary hearing on the motion at which Davis and two witnesses
from the Bureau of Prisons testified.
    Tammy Myers worked as an administrative assistant to the
prison’s disciplinary hearing officer, and among her duties was
the  maintenance  of files related to disciplinary charges. She
testified  that  it  was  her  practice  to  scan  and  shred  original
documentation related to a charge where, as here, the disciplin‐
ary  report  was  expunged.  Davis’s  statement  was  digitized
pursuant to that practice. She said that the scanned copy of
Davis’s statement was illegible because the original had been
written  in  pencil  and  for  that  reason  did  not  scan  well.  She
otherwise had no independent knowledge or recollection with
respect to the charge against Bell. Myers further testified that
the disciplinary hearings office typically does not have contact
with  the  United  States  Attorney’s  office  with  respect  to  a
disciplinary  matter  when  the  prisoner  also  has  a  federal
criminal charge pending, as Bell did. Finally, Myers acknowl‐
edged that surveillance video of the Special Housing Unit was
10                                        Nos. 14‐3462 & 14‐3470

available,  but  she  added  that  it  was  only  preserved  upon
request.
    David Ezekiel was the disciplinary hearing officer for the
Terre Haute federal prison complex at the time of the incident
between Morris and Bell, and it was he who ordered the charge
against  Bell  expunged.  Ezekiel  had  seen  a  copy  of  Davis’s
statement and had summarized it for his own report on the
charge. With respect to video surveillance, Ezekiel testified that
video footage is not retained unless an inmate asks for it at the
initial  unit  disciplinary  committee  hearing  that  takes  place
within five work days of the submission of an incident report
(and  which  the  charged  inmate  attends);  otherwise,  such
footage is recorded over after an unspecified period of time.
Ezekiel  recalled  that  Bell,  at  some  point  after  that  initial
hearing,  had  asked  his  staff  advocate  to  review  the  video
recording of the encounter with Morris, but by the time Bell
made that request, the video was no longer available. Ezekiel
added that the video surveillance of the Special Housing Unit
did not have an audio component; further, the video would
have captured only the outside, rather than the inside, of the
cells in that unit. 
    Finally,  Davis  himself  testified  at  the  hearing.  Davis
identified  the  scanned  copy  of  his  written  statement;  stated
that  he  had  provided  it  when  Bell  requested  others  on  the
cellblock  to  provide  witness  statements;  indicated  that  he
would have written the statement in pencil because that was
what was available in his cell; confirmed that he could not read
the scanned copy of his statement; but said that he independ‐
ently recalled the event summarized therein and recounted the
event as set forth above.
Nos. 14‐3462 & 14‐3470                                                11

    In an oral ruling, the district judge overruled Bell’s objec‐
tion  and  permitted  Morris’s  testimony  as  to  Bell’s  alleged
remark. With respect to the poorly preserved copy of Davis’s
statement,  the  court  observed  that  the  original  had  been
scanned and then destroyed in the ordinary course of business,
and there was no indication that the illegible scan was attribut‐
able to any bad faith on the part of the government. More to
the point, the court reasoned that Davis’s testimony rather than
his written statement was the relevant evidence insofar as the
trial was concerned; resort to the written statement would have
been permissible only to refresh Davis’s recollection. But Davis
recalled the event described in his statement, and his recall was
consistent with what was summarized in Ezekiel’s report. In
short,  there  was  no  evidence  lost  as  a  result  of  the  illegible
scan.
    As  to  the  video  recording  of  the  encounter,  the  court
likewise  found  no  evidence  of  bad  faith  in  the  failure  to
preserve  the  recording.  Rather,  the  testimony  was  that  the
BOP, in the absence of a request to preserve it, had allowed the
recording to be taped over in the ordinary course of business.
Bell could have requested that the recording be preserved at
the time the disciplinary charge was filed (the court noted that
he had representation on the criminal charge at that time), but
he had not done so; and there was no reason for the BOP to
have independently perceived the need for preservation of the
video given that Bell had been exonerated of the charge. The
failure to preserve the recording certainly was “ripe ground for
cross‐examination” at trial. Tr. 2‐223. But it was not a basis on
which to exclude Morris’s testimony. 
12                                             Nos. 14‐3462 & 14‐3470

    At  trial,  Morris  was  permitted  to  recount  Bell’s  alleged
statement over Bell’s renewed objection. Davis also testified,
and he again gave a summary of the encounter between the
correctional officer and Bell that directly contradicted Morris’s
account. 
    On appeal, Bell has renewed his claim that the BOP’s failure
to preserve the video recording and a legible copy of Davis’s
written statement deprived him of due process. This claim is
governed by Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333
(1988),  which  in  relevant  part  states  that  the  government’s
failure to preserve evidence favorable to the accused does not
deprive  him  of  due  process  of  law  unless  the  defendant
establishes bad faith on the part of the pertinent government
actors,  id.  at  58,  109  S.  Ct.  at  337;  see  also  United  States  v.
Valenzuela‐Bernal,  458  U.S.  858,  872‐73,  102  S.  Ct.  3440,  3449
(1982); California v. Trombetta, 467 U.S. 479, 488‐89, 104 S. Ct.
2528,  2534  (1984);  United  States  v.  Fletcher,  634  F.3d  395,  407
(7th Cir. 2011); United States v. Chaparro‐Alcantara, 226 F.3d 616,
624 (7th Cir. 2000). This in turn requires proof of an “‘official
animus’  or  a  ‘conscious  effort  to  suppress  exculpatory  evi‐
dence,’”  id.  (quoting  Jones  v.  McCaughtry,  965  F.2d  473,  477
(7th Cir. 1992)), and necessarily turns on an official’s subjective
knowledge that the evidence in question had exculpatory value
at the time it was lost or destroyed, Youngblood, 488 U.S. at 56
n.*, 109 S. Ct. at 336 n.*; Fletcher, 634 F.3d at 408. Only if bad
faith  is  shown  does  the  court  consider  the  constitutional
materiality of the evidence in question, to evaluate whether the
defendant ultimately was deprived of due process. See Jones,
965 F.2d at 477. 
Nos. 14‐3462 & 14‐3470                                         13

    The district court’s finding that Bell did not demonstrate
bad faith on the part of the BOP officials was well supported
by the evidence, and certainly no clear error has been shown in
that regard. As to the video, the testimony indicated that the
recording was taped over as a matter of routine, and nothing
in the record casts the veracity of that testimony into doubt. See
United States v. Cannon, 2006 WL 3206267, at *3 (S.D. Ind. Apr.
7, 2006) (Tinder, J.). Bell had been exonerated of the disciplin‐
ary charge, and he had not asked anyone to review or preserve
the recording until it had already been taped over. Moreover,
the undisputed testimony was that there had been no contact
between the BOP’s department of hearing officers and the U.S.
Attorney’s office regarding Bell, and so, as far as the record
shows, the BOP had no awareness that the encounter between
Bell  and  Morris,  and  the  video  footage  thereof,  might  be
relevant to Bell’s trial on the criminal charge.
    Likewise, there has been no showing that Davis’s statement
was scanned and then destroyed in anything but the ordinary
course  of  business.  Although  the  scanned  copy  proved
illegible, the explanation for why that was so was both plausi‐
ble and uncontested. There is no evidence suggesting that the
original was destroyed in bad faith: Bell had been exonerated
of the disciplinary charge, and again, according to the testi‐
mony, BOP staff were not in touch with the U.S. Attorney’s
office regarding Bell’s criminal case, and thus had no reason to
think that there might be a need to preserve Davis’s statement
for purposes of the criminal trial.
   Even if we set aside the absence of evidence establishing
bad faith, neither the video recording nor Davis’s statement
was constitutionally material for purposes of the due process
14                                        Nos. 14‐3462 & 14‐3470

claim. To be regarded as such, the evidence at issue must not
only  have  an  apparent  exculpatory  value  but  be  of  such  a
nature that the defendant cannot obtain comparable evidence
by other means. Trombetta, 467 U.S. at 489, 104 S. Ct. at 2534; see
also McCarthy v. Pollard, 656 F.3d 478, 485, 486 (7th Cir. 2011).
Insofar  as  Davis’s  statement  is  concerned,  Bell  was  able  to
present testimony from Davis himself; and as Judge Magnus‐
Stinson pointed out, his testimony rather than his prior written
statement was the relevant evidence. Davis recalled the essence
of the event he had  described  in  his  statement and testified
accordingly; his testimony contradicted Morris’s account and
was plainly favorable to Bell. Bell thus was not demonstrably
harmed  by  the  illegibility  of  the  scanned  copy  of  Davis’s
statement. As for the video, it is far from clear that the visual
recording  of  the  encounter  between  Morris  and  Bell  would
have been exculpatory, as the recording had no audio compo‐
nent, and so would not have disclosed what Morris and Bell
may  have  said  to  one  another,  and  the  recording  did  not
capture the interior of Bell’s cell such that the  viewer could
have seen if he even said anything to Morris. The video would
only have shown whether Morris paused at Bell’s cell, which
in any event is something that Davis himself said Morris did.
   Bell  was  not  deprived  of  due  process  by  the  failure  to
preserve  the  written  statement  or  the  video,  and  the  court
properly admitted Morris’s testimony.
B. Sufficiency of the evidence to convict Bell of premeditated
   murder
   Bell  was  charged  with  committing  first  degree  murder
within the territorial jurisdiction of the United States. 18 U.S.C.
Nos. 14‐3462 & 14‐3470                                                  15

§  1111  defines  murder  as  “the  unlawful  killing  of  a  human
being  with  malice  aforethought.”  The  statute  defines  first
degree murder to include, inter alia, “[e]very murder perpe‐
trated by poison, lying in wait, or any other kind of willful,
deliberate,  malicious,  and  premeditated  killing[.]”  Murders
that do not fall into that group or that are otherwise identified
in  the  statute  as  felony  murders,  constitute  second  degree
murders. Thus, setting aside felony murders, it is premedita‐
tion that, in the main, distinguishes first from second degree
murder.  United  States  v.  Delaney,  717  F.3d  553,  556  (7th  Cir.
2013). And, of course, the government alleged here that Bell’s
killing of Pendelton was premeditated.
    Premeditation requires planning and deliberation beyond
the simple conscious intent to kill. There must be an apprecia‐
ble elapse of time between the formation of a design and the
fatal act, see id. at 556 (quoting Fisher v. United States, 328 U.S.
463,  467  n.3,  66  S.  Ct.  1318,  1320  n.3  (1946)),  although  no
specific  period  of  time  is  required.  See  id.  at  557  (quoting
district court’s jury instruction); United States v. Brown, 518 F.2d
821, 826 (7th Cir. 1975); see also United States v. Begay, 673 F.3d
1038,  1043  (9th  Cir.  2011)  (en  banc);  United  States  v.  Mulder,
273 F.3d 91, 117 (2d Cir. 2001) (quoting United States v. Shaw,
701 F.2d 367, 393 (5th Cir. 1983), abrogated on other grounds by
Greer v. Miller, 483 U.S. 756, 763, 107 S. Ct. 3102, 3108 (1987)).
But  more  is  required  than  the  simple  passage  of  time:  the
defendant  must,  in  fact,  have  deliberated  during  that  time
period.  See  Fisher,  328  U.S.  at  467  n.3,  66  S.  Ct.  at  1320  n.3
(quoting  district  court’s  jury  instruction);  United  States  v.
Catalan‐Roman, 585 F.3d 453, 474 (1st Cir. 2009) (“it is the fact
of  deliberation,  of  second  thought[,]  that  is  important”)
16                                           Nos. 14‐3462 & 14‐3470

(quoting  United  States  v.  Frappier,  807  F.2d  257,  261  (1st  Cir.
1986));  see  also  Shaw,  701  F.2d  at  393.  Premeditation  may,  of
course, be proved circumstantially. See Brown, 518 F.2d at 826.
    The jury in this case was given an instruction on premedita‐
tion  that  was  consistent  with  the  criteria  we  have  just  de‐
scribed,  and  Bell  raises  no  objection  to  the  adequacy  of  the
instruction. His  contention, as we have said, is that the  evi‐
dence on the element of premeditation was too thin to support
the jury’s finding of guilt. We will sustain the jury’s verdict so
long as there was sufficient evidence, viewed favorably to the
government,  to  permit  a  rational  jury  to  find  the  essential
elements of the offense to have been proven beyond a reason‐
able doubt. See Musacchio v. United States, 2016 WL 280757, at
*5 (U.S. Jan. 25, 2016) (quoting Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979)). 
    Having reviewed the trial record, we are satisfied that the
jury could reasonably find that Bell both had time to contem‐
plate  killing  Pendelton  and  did,  in  fact,  deliberate  on  the
murder before he actually killed Pendelton. The circumstances
suggest that Bell left his cell with a plan already in place to kill
his  fellow  prisoner.  First,  Bell  walked  out  of  his  cell  with
something  in  his  hand,  and  when  he  arrived  at  Pendelton’s
cell, he used his other hand to open the cell door. One could
reasonably  surmise  from  what  occurred  next,  and  from  the
sharpened rod that Dixon subsequently left in the trash can,
that  Bell  had  a  weapon  in  his  hand,  and  so  was  walking  to
Pendelton’s  cell  prepared  to  engage  in  violence.  See  Begay,
673 F.3d at 1044 (“Carrying the murder weapon to the scene is
strong evidence of premeditation.”) (collecting cases). Second,
Bell was in Pendelton’s cell for only a relatively brief period,
Nos. 14‐3462 & 14‐3470                                          17

and there were no real signs of a struggle left either in the cell
or on Bell’s person. Although there was blood everywhere in
the cell, which is not surprising given the nature of Pendelton’s
injuries, nothing in his cell was knocked over or obviously out
of place. This suggests that Bell did not stab Pendelton in the
heat of an argument, for example, but rather that he entered
the cell with a plan to kill Pendelton and executed his design
quickly and efficiently. Cf. United States v. Esquer, 459 F.2d 431,
432‐33 (7th Cir. 1972) (testimony that defendant prisoner left
his position behind steam table in dining room serving line,
walked  to  center  of  room  where  victim  was  sitting,  and
attacked him from behind, seizing him around the neck and
stabbing him in the back, was sufficient to support finding of
premeditation).  Third,  the  actions  of  both  Bell  and  Dixon
appear to have been coordinated, as evidenced by the way in
which Dixon left their cell shortly after Bell did, took up post
in a chair outside the cell while Bell was inside of Pendelton’s
cell, preceded Bell back into their cell as Bell returned, left the
cell  again a  short time later  with the bundle of clothes, and
ultimately  disposed  of  the  clothing  and  weapon  in  the  day
room trash can. Fourth, both Bell and Dixon appeared to take
these  actions  in  a  calm,  unhurried,  and  deliberate  manner,
which  is  somewhat  inconsistent  with  the  possibility  that
Pendelton’s murder was an unexpected or unplanned crime.
    We  may  assume  that  the  jury  could  have  rejected  this
interpretation of events, concluded that premeditation had not
been proven, and acquitted Bell of first degree murder on that
basis. But the only question for us is whether a rational jury
could have found premeditation beyond a reasonable doubt on
these facts, and for the reasons we have outlined, we believe
18                                               Nos. 14‐3462 & 14‐3470

that  it  could  have  done  so.  Bell’s  actions—seemingly  calm,
deliberate,  and  efficient—and  the  evident  concert  of  action
between him and Dixon, reasonably indicate that the killing of
Pendelton was pre‐planned and therefore premeditated. See
Brown,  518  F.2d  at  826  (“deliberation  and  premeditation
involve a prior design to commit a murder”). And even if Bell
had  not  already  deliberated  and  settled  on  a  design  to  kill
Pendelton before he left the cell he shared with Dixon—which
the  facts  strongly  suggest  he  did—he  had  an  additional
moment during his walk to Cell 105 during which to contem‐
plate  the  matter,  and  the  jury  reasonably  could  have  con‐
cluded, in light of the way events transpired, that this was an
“appreciable” period of time during which Bell considered and
settled upon what he was about to do. In short, the evidence
supports the jury’s determination that this was a “pondered”
rather than a “spontaneous” killing. Delaney, 717 F.3d at 557. 
C. Whether the district court abused its discretion in ordering
   that Dixon’s feet be shackled during the trial
   Before  the  trial  began,  the  government  filed  a  motion
asking that Dixon be physically restrained during the trial. (A
similar request was made, and granted, as to Bell, but he does
not  appeal  the  shackling  order,  so  we  shall  confine  our
discussion to Dixon.4) The government asked only that Dixon’s


4
    Among other grounds, the government asked that Dixon be shackled in
part so that there would be “symmetr[y]” in transporting Dixon with Bell,
as to whom it had made a separate request for shackling. Tr. 5‐28‐2014 at 46‐
47. As the district court expressly did not rely on that ground in granting
the request to shackle Dixon, United States v. Bell, 2014 WL 2547757, at *5 n.1
                                                                (continued...)
Nos. 14‐3462 & 14‐3470                                            19

legs be bound, not his  hands. The district court convened  a
hearing  on  the  matter.  Gregory  Snyder,  the  deputy  United
States marshal in charge of the Terre Haute marshals’ office,
testified  that,  in  his  judgment,  restraints  were  warranted  in
view of both Dixon’s criminal history, which involved serious
and violent conduct, and his disciplinary history at the Bureau
of  Prisons,  which  included,  among  other  incidents,  several
instances  of  Dixon  possessing  homemade  weapons.  (The
disciplinary  records  provided  to  the  court  indicated  that
Dixon’s history also included multiple instances in which he
threatened  bodily  harm,  and  on  two  occasions,  engaged  in
sexual acts in front of female staff members.) Snyder acknowl‐
edged  that  Dixon  had  no  history  of  escaping  custody  or  of
attempting  to  do  so;  that  there  had  been  no  problems  with
Dixon  during  transport  to  the  courthouse  or  in  court  in  the
instant case; and that he had no information indicating Dixon
had ever been disruptive or had been shackled at any previous
court appearance or trial. 
   The district court granted the government’s motion, finding
that Dixon’s history presented an “extreme need that justifies
being  restrained  at  trial  for  courtroom  security.”  United
States v. Bell, 2014 WL 2547757, at *5 (S.D. Ind. June 5, 2014).
The court cited the numerous occasions on which Dixon had
possessed dangerous weapons in prison, including a seven‐
inch  piece  of  sharpened  plexiglass  in  one  instance.  Dixon’s
disciplinary  history,  the  court  observed,  reflects  “a  general
disregard for maximum security precautions.” Id. The court


4
   (...continued)
(S.D. Ind. June 5, 2014), we need not address it.
20                                          Nos. 14‐3462 & 14‐3470

also  noted  that  Dixon’s  criminal  history  included  multiple
violent crimes against persons. Collectively, his criminal and
penal histories showed that Dixon was prone to outbursts of
violence. The court acknowledged that Dixon had no record of
disruptive behavior during court proceedings, but noted that
he was facing up to 15 additional years in prison if the jury
found  him  guilty  of  being  an  accessory  after  the  fact  to
Pendelton’s  murder.  The  court  agreed  that  minimum
restraints—specifically, modified leg restraints fitted with tape
and soft material to limit audible noise—were appropriate. To
protect Dixon’s interests, the court directed that the govern‐
ment and defense tables be skirted so that Dixon’s restraints
would be hidden from the jury; that Dixon (and Bell) would be
transported into and out of the courtroom with the jury absent;
and that the parties would not stand when the jury entered and
exited the courtroom, so as to minimize the possibility that the
jury might perceive that Dixon was shackled. Id.
    We review the court’s decision on this matter for abuse of
discretion.  E.g.,  United  States  v.  Van  Sach,  458  F.3d  694,  699
(7th  Cir.  2006)  (citing  Deck  v.  Missouri,  544  U.S.  622,  629,
125 S. Ct. 2007, 2012 (2005), abrogated on other grounds by Fry v.
Pliler, 551 U.S. 112, 127 S. Ct. 2321 (2007)). Consistent with the
presumption of innocence, a defendant has a right to appear in
front of a jury free from physical restraints, as such restraints
pose a danger, inter alia, that the jury will view the defendant
as  both  dangerous  and  guilty.  See  United  States  v.  Cooper,
591 F.3d 582, 587‐88 (7th Cir. 2010). The defendant’s right to
participate in the trial unrestrained is not absolute, however; a
court may order the defendant restrained when justified by a
government interest specific to the trial. Deck, 544 U.S. at 629,
Nos. 14‐3462 & 14‐3470                                                   21

125  S.  Ct.  at  2012;  Van  Sach,  458  F.3d  at  699,  700.  As  a  rule,
restraints, because they are regarded as an extreme measure,
id.,  should  be  employed  “only  in  the  presence  of  a  special
need,” Deck, 544 U.S. at 626, 125 S. Ct. at 2010—that is, when
restraints  are  necessary  to  maintain  physical  security  in  the
courtroom,  to  prevent  escape,  or  to  preserve  courtroom
decorum, id. at 628, 125 S. Ct. at 2012; see also Cooper, 591 F.3d
at  588;  Van  Sach,  458  F.3d  at  699;  United  States  v.  Amaro,
816  F.2d  284,  285  (7th  Cir.  1987)  (per  curiam)  (witness  re‐
straints); United States v. Esquer, supra, 459 F.2d at 433 (same).
Dixon’s contention is that there was no such need in this case.
He believes that the district court ultimately relied on his status
as  a  maximum  security  prisoner,  without  there  being  any
indication  that  he  posed  any  sort  of  security,  escape,  or
disruptive  risk  in  the  courtroom  and,  indeed,  without  him
presenting  any  problems  during  transport  to  or  from  the
courtroom or during prior court proceedings.
    The district judge did not abuse her discretion in ordering
Dixon shackled. She carefully assessed the circumstances of
Dixon’s history and the case at hand before concluding that
restraints  were  appropriate.  See  Van  Sach,  458  F.3d  at  700.
Dixon’s criminal history includes the commission of multiple
violent crimes against persons (including carjacking and armed
robbery) from the age of 16 onward, and his prison disciplin‐
ary history includes multiple instances of possessing weapons
and  engaging  in  violent  acts.  Cumulatively,  these  records
presented  a  possibility  that  Dixon  might  jeopardize  the
security of the courtroom. We take Dixon’s point that he had
no history of attempting to escape or of causing trouble during
judicial  proceedings  or  during  transport  to  and  from  such
22                                           Nos. 14‐3462 & 14‐3470

proceedings; and we may assume, given his clean history in
that regard, that different judges might have drawn different
conclusions  as  to  the  need  for  shackling.  But  as  to  matters
entrusted to a trial judge’s discretion, it is often true that judges
presented with the same record may reach different conclu‐
sions. See Bracey v. Grondin, 712 F.3d 1012, 1020 (7th Cir. 2013)
(“discretion by its very nature permits different judges to reach
different—but  reasonable—conclusions  on  the  same  set  of
facts”);  United  States  v.  Aljabari,  626  F.3d  940,  952  (7th  Cir.
2010); Bohen v. City of E. Chicago, Ind., 799 F.2d 1180, 1185 (7th
Cir. 1986). Only if no one could reasonably have decided as the
district  judge  did  in  the  case  before  us  can  we  say  that  she
abused her discretion. E.g., United Cent. Bank v. KMWC 845,
LLC, 800 F.3d 307, 309 (7th Cir. 2015). And we cannot say that
here. In view of Dixon’s record, a judge plausibly could infer,
as this judge did, that Dixon was prone to outbursts of violence
and  exhibited  disregard  for  security  precautions,  and  thus
might have an outburst in a criminal proceeding potentially
exposing  him  to  a  15‐year  sentence  on  top  of  the  35‐year
sentence  he  was  serving  at  the  time  of  the  murder.  See  Van
Sach, 458 F.3d at 699‐700. The district judge applied the correct
legal standard and identified the facts that, in her considered
judgment, presented a special need for restraints. The record
does not permit us to second‐guess her in that regard. 
   We  add  that  the  judge  took  appropriate  precautions  to
minimize risk that the jury could infer that Dixon was shack‐
led.  Only  his  legs  were  restrained,  and  those  were  hidden
behind  the  skirted  table.  Because  both  the  government  and
defense tables were skirted, and both sets of parties and their
counsel  were directed not  to rise when the  jury  entered the
Nos. 14‐3462 & 14‐3470                                            23

courtroom, the jury had no reason to perceive or suspect that
Dixon  was  shackled.  See  Cooper,  591  F.3d  at  588‐89;  Amaro,
816 F.2d at 285. In short, Dixon has not demonstrated that he
was prejudiced by the decision to shackle him. 
D. Sufficiency  of  evidence  to  convict  Dixon  of  being  an
   accessory after the fact to the murder
    Dixon, of course, was charged with being an accessory after
the fact to murder. See 18 U.S.C. § 3. That charge required proof
that Bell committed the offense of murder, that Dixon knew he
had done so, that Dixon assisted Bell in some way, and that
Dixon did so with the intent to hinder the investigation or to
prevent Bell from being arrested, prosecuted, or punished. See
United States v. Osborn, 120 F.3d 59, 63 (7th Cir. 1997) (quoting
United States v. Lepanto, 817 F.2d 1463, 1467 (10th Cir. 1987)); see
also United States v. Irwin, 149 F.3d 565, 571 (7th Cir. 1998). The
jury  was  appropriately  instructed  on  these  elements.  Dixon
argues,  however,  that  the  evidence  was  not  sufficient  to
support the jury’s verdict of guilt: he contends that there was
no  direct  evidence  of  his  intent;  no  proof  that  he  had  any
motive to  aid  Bell; and no evidence  of  his complicity in  the
murder to be found in the cell that he shared with Bell, in any
admission  by  either  defendant,  or  in  the  statement  of  any
witness.
    Dixon’s  course  of  action,  as  revealed  by  the  surveillance
video and the other evidence presented at trial, was sufficient
to show that he aided Bell with the intent to hinder his appre‐
hension,  trial,  and  punishment  for  murder.  §  3.  We  have
already spoken of the apparent choreography between Bell and
Dixon: Dixon left their cell shortly after Bell did, took a seat
24                                        Nos. 14‐3462 & 14‐3470

outside  of  the  cell,  and then, as  Bell  returned  from Cell  105
shirtless and with a bundle in his hand, arose and walked back
into  their  cell  (103)  ahead  of  him.  A  moment  later,  Dixon
emerged from the cell with a bundle of clothing in his hand,
walked right by Pendelton as he struggled to exit his cell and
as blood was squirting from his neck, proceeded to Cell 113,
and  then  walked  from  that  cell  to  the  day  room  trash  can,
where he deposited the bundle and covered it over. One could
readily  infer  that  this  discarded  bundle  comprised  Bell’s
bloody clothing and the murder weapon (as the search of the
trash  can  later  revealed),  and  that  Dixon  was  knowingly
disposing  of  evidence  of  the  fatal  attack  on  Pendelton.  One
could also infer that the weapon had been cleaned while Dixon
was in Cell 113. Moreover, during the investigation into the
incident,  Dixon  made  inconsistent  and  demonstrably  false
statements to investigators, from which one might reasonably
infer  a  consciousness  of  guilt.  See  United  States  v.  Webber,
536 F.3d 584, 598 (7th Cir. 2008); United States v. Shorter, 54 F.3d
1248, 1260 (7th Cir. 1995). Considered collectively, all of this
evidence  readily  and  reasonably  supports  an  inference  that
Dixon was privy to Bell’s intent to murder Pendelton from the
beginning, and in particular that he gave aid to Bell after the
murder with the intent to hinder the investigation, prosecution,
and  punishment  of  Bell  for  that  offense.  The  evidence  was
more  than  sufficient  to  support  Dixon’s  conviction  as  an
accessory after the fact.
                                III.
   For  all  of  the  foregoing  reasons,  we  AFFIRM  the  defen‐
dants’ convictions.